Citation Nr: 0533785	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for lung disease, to 
include chronic obstructive pulmonary disease and emphysema.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for coronary artery 
disease.  

4.  Entitlement to service connection for a lower back 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from June 1944 to March 1947 
and from October 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for a "chronic 
obstructive pulmonary disease (claimed as emphysema, induced 
to smoke by the Army)," hypertension, coronary artery 
disease, and a lower back condition.

A review of the veteran's substantive appeal, received in 
September 2002, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
June 2003, January and June of 2004, and January 2005, the 
veteran requested that scheduled hearings be postponed.  In 
August 2005, the RO sent the veteran notice that a hearing 
was scheduled on September 13, 2005.  The veteran failed to 
appear for his scheduled hearing.  In a letter, dated 
September 12, 2005, that was received on September 19, 2005, 
the veteran stated that he could not attend his hearing due 
to high gas prices.  There is no record that a request for 
another hearing was ever made.  Accordingly, appellate review 
may proceed.


FINDINGS OF FACT

1.  The veteran does not have lung disease, to include COPD 
and emphysema, that was present in service or is otherwise 
related to such service.

2.  The veteran does not have hypertension that was present 
in service or is otherwise related to such service; nor was 
hypertension manifested until more than one year after 
service separation.




3.  The veteran does not have coronary artery disease that 
was present in service or is otherwise related to such 
service; nor was a cardiovascular-renal disorder manifested 
until more than one year after service separation.

4.  The veteran does not have a lower back condition that was 
present in service or is otherwise related to such service, 
nor was arthritis of the low back manifested until more than 
one year after service separation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
lung disease, to include COPD and emphysema, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

3.  The criteria for entitlement to service connection for 
coronary artery disease have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

4.  The criteria for entitlement to service connection for a 
lower back condition have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has lung disease, to include COPD 
and emphysema, hypertension, coronary artery disease, and a 
lower back condition, as a result of his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain chronic diseases, including arthritis, 
cardiovascular-renal disease, and hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

Three lay statements were received in November 2000.  A 
statement from a friend of the veteran, E.W., shows that he 
asserts that he has known the veteran for over 60 years, and 
that the veteran did not smoke prior to service, or during 
basic training.  A statement from the veteran's sister 
asserts that the veteran did not smoke until he entered the 
service, and that he never had back problems until his return 
from service.  A statement from the veteran's brother asserts 
that the veteran did not smoke, drink, or have back problems 
prior to service.




A.  Lung Disease, Hypertension, and Coronary Artery Disease

The veteran's service medical records do not show treatment 
for respiratory symptoms (other than a cold, tonsillitis, and 
nasopharyngitis) or cardiovascular symptoms, and do not 
contain a diagnosis of lung disease (to include COPD and 
emphysema), hypertension, or coronary artery disease.  A re-
enlistment examination report, dated in March 1946, as well 
as the veteran's separation examination report from his first 
period of active duty, dated in March 1947, shows that his 
lungs and his cardiovascular system were clinically evaluated 
as normal.  The March 1947 report indicates that a chest X-
ray was negative.  The separation examination report from his 
second period of active duty, dated in September 1952, shows 
that his blood pressure was 120/76, that his lungs and chest, 
and heart, were clinically evaluated as normal, and that a 
chest X-ray was negative.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports dated between 1993 and 2002.  Reports from 
the San Bernadino Medical Group (SBMG), dated in 1993, 
include an X-ray report that contains an impression of 
chronic obstructive pulmonary disease (COPD).  Reports dated 
in 1995 note arteriosclerotic heart disease (ASHD), post-
coronary artery bypass surgery, and hypertension.  A May 1995 
report indicates a history that included an angiogram in 
1990.  The VA reports note a history of COPD and CAD 
(coronary artery disease).  Many of the progress notes give a 
history of coronary artery bypass graft (CABG) in 1987.  See 
e.g., reports dated in January and April of 2001; see also 
March 2002 SBMG report.

The Board finds that the claims must be denied.  The veteran 
was not treated for any relevant symptoms during service, and 
none of the claimed conditions were noted upon separation 
from either his first or second period of service.  Assuming 
arguendo that the "by history" reports of CABG surgery in 
1987 are sufficient to show that coronary artery disease 
existed at that date, the first post-service evidence of any 
of the claimed conditions still comes approximately 35 years 
after separation from service.  This lengthy period without 
treatment is evidence there has not been a continuity of 
symptomatology, and weighs heavily against the claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a link between 
lung disease (to include COPD and emphysema), hypertension, 
or coronary artery disease, and the veteran's service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.

The Board notes that the veteran has argued that he was 
provided cigarettes by the military during his service, and 
that he began smoking during service.  To the extent that he 
may have intended to raise a claim based on nicotine 
addiction during service, the Board points out that his claim 
was received in September 1999, and that service connection 
for disability based on a veteran's addiction to nicotine is 
prohibited for claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2005).  


B.  Low Back

In a statement accompanying his claim, received in September 
1999, the veteran stated that he injured his back in about 
September 1951 while lifting his duffle bag on a train, that 
his lower back was X-rayed, and that he was given massages 
and medication.  He reported that, "After a week or so I was 
feeling better and gradually returned to normal routine with 
no further episodes."  He has submitted photographs of his 
back brace.  

The veteran's service medical records include a re-enlistment 
examination report, dated in March 1946, as well as the 
separation examination report from his first period of active 
duty, dated in March 1947, which indicate that he had no 
relevant musculoskeletal defects.  The separation examination 
report from his second period of active duty, dated in 
September 1952, shows that his musculoskeletal system was 
clinically evaluated as normal.  The report notes a strained 
back in April 1952, "no serious comp" [complications].  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1993 and 2002.  A SBMC X-
ray report, dated in November 1998, contains an impression 
noting narrowing at L4-5, L5-S1, and hypertrophic spurs with 
facet arthritis and that "since the previous study of 7-9-92 
spurs have slightly increased in size."  VA progress notes, 
dated between 1999 and 2001, show that the veteran received a 
number of treatments for low back pain, and that he provided 
a history of back pain dating back to service.  See e.g., May 
1999 progress note.  A February 2000 VA X-ray report notes 
degenerative changes at the fourth and fifth lumbar 
intervertebral disc spaces, and facet degenerative changes at 
L5-S1.

The Board finds that the claim must be denied.  The veteran 
was treated for a strained back in April 1952.  This was 
apparently an acute condition, as evidenced by the 
characterization of this injury as having "no serious 
complications" on his separation examination report, and the 
fact that a low back disorder was not otherwise noted on his 
May 1952 separation examination report.  In addition, 
assuming arguendo that the "by history" report of low back 
arthritis in a 1992 SBMC X-ray report is sufficient to show 
that low back arthritis existed as of that date, the first 
post-service evidence of a lower back condition comes 
approximately 40 years after separation from service.  This 
lengthy period without treatment is evidence there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  Maxson.  Furthermore, there is no 
competent evidence of a link between a lower back condition 
and the veteran's service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.


C.  Conclusion

The Board has considered the veteran's written testimony, and 
the lay statements, submitted in support of the veteran's 
arguments that he has lung disease (to include COPD and 
emphysema), hypertension, coronary artery disease, and a 
lower back condition, that should be service connected.  The 
lay statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
conditions and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for lung disease 
(to include COPD and emphysema), hypertension, coronary 
artery disease, and a lower back condition, must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a notice letter in March 
2001, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, and the statement of the case 
(SOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the December 2002 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  In letters, received 
in May 2001, February and March of 2003, and September 2005, 
the veteran indicated that the records of several private 
physicians who had treated him were unavailable.  In 
statements received in April and June of 2002, VA health care 
facilities in Ft. Wayne, Indiana, and Indianapolis, Indiana, 
reported that they have no available records for the veteran.  
Although the veteran has not been afforded a VA examination, 
and etiological opinions have not been obtained, the Board 
finds that the evidence, discussed infra, warrants the 
conclusion that a remand for examinations and etiological 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2005); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the claims suffer from two or more of 
the following defects: the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
condition during service, the claimed condition is first 
shown many years after service, and the claims files do not 
currently contain competent evidence showing that the claimed 
condition is related to his service.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the veteran provided a number of written 
statements to the RO between 2003 and 2005.  As his 
contentions are essentially cumulative of those already of 
record, remand to the RO for the issuance of an SSOC is not 
warranted.  See 38 C.F.R. § 19.37.

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist 



could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for lung disease, to include COPD and 
emphysema, is denied.  

Service connection for hypertension is denied.  

Service connection for coronary artery disease is denied.  


Service connection for a low back condition is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


